Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2016

                                       No. 04-15-00799-CR

                                      Eric G. YZAGUIRRE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1569-CR-C
                           Honorable Gary L. Steel, Judge Presiding

                                          ORDER
        Appellant’s brief was originally due February 29, 2016, but was not filed. Because
appellant’s counsel filed neither the brief nor a motion to extend time to file the brief, this court
sent counsel a notice advising him the brief was past due. On March 11, 2016, in response to our
notice, counsel filed a motion to extend time to file the brief, which this court granted. After we
granted appellant’s first request for extension of time, his brief was due April 11, 2016 — forty-
two days from the original due date. The brief was not file by the due date, but on April 17,
2016, appellant’s counsel filed a second motion to extend time to file his brief and a motion to
supplement the reporter’s record. In the motion to supplement, and for the first time, appellant’s
counsel stated certain portions of the reporter’s record had not been filed and he could not
complete the appellate brief without them. In his extension, he asked that he be allowed thirty
days after the record is supplemented to file his brief.

        In response, on April 19, 2016, we ordered the court reporter to file those portions of the
record requested by counsel. On June 1, 2016, the reporter filed several supplemental volumes
of the reporter’s record. Accordingly, per our prior order, which required appellant to file his
brief in this court on or before thirty days from the date the supplemental reporter’s record was
filed, we ORDER appellant to file appellant’s brief in this court on or before July 1, 2016.
      We order the clerk of this court to serve a copy of this order on all counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court